DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 04/29/2022.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Group I, Species A, claims 1-15, in the reply filed on 04/29/2022 is acknowledged.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2022 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Minor Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1, the limitation of the claim, “Memory cell arrangement, comprising …”, should be “A memory cell arrangement, comprising …”.
Regarding claims 2-15, the limitation of the claim, “Memory cell arrangement according to claim 1 …”, should be “The Memory cell arrangement according to claim 1 …”.
Regarding claim 2, in the limitation of the claim, “Memory cell arrangement according to claim 1 or 2, …”, the underlined words need to be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0012264 A1 (Ishiwara) and further in view of US 2021/0082801 A1 (Ho).
Regarding claim 1, Ishiwara discloses, Memory cell arrangement, comprising: a plurality of memory cells (Fig. 1A; [0037] – [0038]); 
Note: Ishiwara teaches in para. [0038] that although not shown, the memory cells are arranged in a matrix to form a memory array. It means that there is a plurality of memory cells arranged in an array (2x2 or higher).
wherein a first memory cell (cell shown in Fig. 1A) of the plurality of memory cells comprises a first field-effect transistor structure (Tr; transistor) (Fig. 1A; [0037] – [0038]), 

    PNG
    media_image1.png
    267
    241
    media_image1.png
    Greyscale

a first capacitive memory structure (CA; ferroelectric capacitor) coupled to a gate (gate as annotated on Fig. 1A) of the first field-effect transistor structure (Tr) (Fig. 1A; [0037] – [0038]), and 
a first capacitive lever structure (CB; ferroelectric capacitor) coupled to the gate (gate) of the first field-effect transistor structure (Tr) (Fig. 1A; [0037] – [0038]), and 
wherein a second memory cell (duplicate of cell shown in Fig. 1A) of the plurality of memory cells comprises a second field-effect transistor structure (duplicate of Tr), 
a second capacitive memory structure (duplicate of CA) coupled to a gate of the second field-effect transistor structure, and 
a second capacitive lever structure (duplicate of CB) coupled to the gate of the second field-effect transistor structure (Fig. 1A; [0037] – [0038]); 
Note: Ishiwara teaches in para. [0038] that although not shown, the memory cells are arranged in a matrix to form a memory array. It means that there is a plurality of memory cells arranged in an array (2x2 or higher).
wherein the first capacitive lever structure (CB, as annotated on Fig. 6) is disposed over the gate (63; gate electrode) of the first field-effect transistor structure (Q1; MOS transistor) (Fig. 6; [0058]), 
wherein the second capacitive lever structure (CB, as annotated on Fig. 6, it would be similar for the array of memory cells) is disposed over the gate (63; gate electrode) of the second field-effect transistor structure (Q1; MOS transistor, it would be similar for the array of memory cells) (Fig. 6; [0058]), and 


    PNG
    media_image2.png
    353
    619
    media_image2.png
    Greyscale

wherein the first capacitive memory structure (CA; Fig. 8A; considering it in the first row of memory cell array) and the second capacitive memory structure (CA, considering it in the second row of memory cell array similar to Fig. 8A) are disposed in a memory structure region (space between two memory cells vertically) between the first capacitive lever structure (CB; Fig. 8A; considering it in the first row of memory cell array) and the second capacitive lever structure (CB, considering it in the second row of memory cell array similar to Fig. 8A) (Fig. 8A; [0061] – [0063]).  
	Note: When the unit cell of Fig. 8A would be placed as an array of 2x2 or higher, CA of first cell would be between CB of first cell and CB of second cell vertically. If second cell is placed upside down vertically, then both CA of first cell and CA of second cell would be between CB of first cell and CB of second cell. In MPEP 2144.04 (VI) (C), it is stated that a particular placement of an element of the device was held to be an obvious matter of design choice if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Thus, Ishiwara teaches the limitation.

    PNG
    media_image3.png
    347
    289
    media_image3.png
    Greyscale

But Ishiwara fails to teach explicitly, first capacitive lever structure is disposed in a first recess formed over the gate of the first field-effect transistor structure, and second capacitive lever structure is disposed in a second recess formed over the gate of the first field-effect transistor structure,
However, in analogous art, Ho discloses, first capacitive structure (500; capacitor structure at left) is disposed in a first recess (C; cavity) formed over the gate (400; gate at left) of the first field-effect transistor structure (10, left) (Fig. 1O; [0044] – [0045]), and second capacitive structure (500; capacitor structure at right) is disposed in a second recess (C; cavity) formed over the gate (400; gate at right) of the second field-effect transistor structure (10, right) (Fig. 1O; [0044] – [0045]),
	Note: Ho teaches two capacitive structures in two cavities.

    PNG
    media_image4.png
    656
    425
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ishiwara and Ho before him/her, to modify the teachings of a ferroelectric memory device using a capacitive structure over the gate as taught by Ishiwara and to include the teachings of capacitive structure disposed in a cavity formed over the gate as taught by Ho since forming a capacitive structure using a cavity would reduce manufacturing step and cost, otherwise additional masking steps would be required to cut the redundant portion of the capacitor if all the required layers of the capacitor are formed over the entire device. Absent this important teaching in Ishiwara, a person with ordinary skill in the art would be motivated to reach out to Ho while forming a ferroelectric memory device of Ishiwara. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Regarding claim 2, Ishiwara discloses, Memory cell arrangement according to claim 1 
a source region (62, left); 
a drain region (62, right); 

    PNG
    media_image5.png
    347
    614
    media_image5.png
    Greyscale

a channel region (as annotated on Fig. 6) extending from the source region (62, left) to the drain region (62, right) (Fig. 6; [0058]), 
wherein the respective gate (gate electrode; Fig. 6) is disposed adjacent to the channel region to control one or more electrical properties thereof (this is the characteristics of a MOSFET transistor) (Fig. 2A and 2B; [0047] – [0048]).  
	Note: Ishiwara teaches in Fig. 2, para. [0047] – [0048], how a voltage at gate ‘n1’ controls the drain current as shown in Fig. 2B.

    PNG
    media_image6.png
    598
    502
    media_image6.png
    Greyscale

Regarding claim 3, Ishiwara discloses, Memory cell arrangement according to claim 2, wherein the source region (as annotated on Fig. 6) of the first field-effect transistor structure (Q1) and the source region of the second field-effect transistor structure (Q1 of another cell) are electrically conductively connected to one another (Fig. 6 shows ‘source is connected to the ground, as such, all sources are connected conductively through the ground) (Fig. 6; [0058]). 
Regarding claim 4, Ishiwara discloses, Memory cell arrangement according to claim 3, further comprising: 72[P 79570 US] a source diffusion (n-type diffusion) at least one of over and/or in a semiconductor substrate (61), wherein the source region (62, left) of the first field-effect transistor structure (Q1) and the source region (62, left of another cell) of the second field-effect transistor structure (Q1 of another cell) are formed at least one of over and/or in the semiconductor substrate (61), and wherein the source diffusion (n-type diffusion) electrically conductively connects the source region (62, left) of the first field- effect transistor structure (Q1) and the source region (62, left) of the second field-effect transistor structure (Q1 of another cell) with one another (Fig. 6 shows ‘source is connected to the ground, as such, all sources are connected conductively through the ground) (Fig. 6; [0058]).  

    PNG
    media_image5.png
    347
    614
    media_image5.png
    Greyscale

Note: The examiner interpreted the claim language “a source diffusion at least one of over and/or in a semiconductor substrate” as the source diffusion is formed directly in the substrate or in another layer over the substrate. 
Regarding claim 6, Ishiwara discloses, Memory cell arrangement according to claim 1, wherein the first capacitive memory structure (CA in Fig. 1A) comprises a bottom electrode (same as gate electrode 63), and wherein the first capacitive lever structure (CB; Fig. 1A) comprises a bottom electrode (63), wherein the bottom electrode (63) of the first capacitive memory structure (CA) and the bottom electrode (63) of the first capacitive lever structure (CB) are formed by a first single electrode layer (later of electrode 63) and/or wherein the bottom electrode of the first capacitive memory structure and the bottom electrode of the first capacitive lever structure are electrically conductively connected to one another (Fig. 6; [0058]).  

    PNG
    media_image5.png
    347
    614
    media_image5.png
    Greyscale

Regarding claim 7, Ishiwara discloses, Memory cell arrangement according to claim 6, wherein second capacitive memory structure (CA in Fig. 1A of another cell) comprises a bottom electrode (same as gate electrode 63), and wherein the second capacitive lever structure (CB in Fig. 1A of another cell) comprises a bottom electrode (63), wherein the bottom electrode (63) of the second capacitive memory structure (CA) and the bottom electrode (63) of the second capacitive lever structure (CB) are formed by a second single electrode layer (later of electrode 63) and/or wherein the bottom electrode of the second capacitive memory structure and the bottom electrode of the second capacitive lever structure are electrically conductively connected to one another (Fig. 6; [0058]).  

    PNG
    media_image5.png
    347
    614
    media_image5.png
    Greyscale

Regarding claim 9, Ishiwara discloses, Memory cell arrangement according to claim 1, wherein the first capacitive memory structure (CA) comprises a top electrode (67), wherein the first capacitive lever structure (CB) comprises a top electrode (68), and wherein the top electrode (67) of the first capacitive memory structure (CA) and the top electrode (68) of the first capacitive lever structure (CB) are electrically separated from one another to allow an individual addressing of the first capacitive lever structure (CB) and the first capacitive memory structure (CA) receptively (Fig. 6; [0058]).  

    PNG
    media_image7.png
    347
    614
    media_image7.png
    Greyscale

Regarding claim 10, Ishiwara discloses, Memory cell arrangement according to claim 9, wherein second capacitive memory structure (CA, for a second cell) comprises a top electrode (67), wherein the second capacitive lever structure (CB, for a second cell) comprises a top electrode (68), and wherein the top electrode (67) of the second capacitive memory structure (CA) and the top electrode (68) of the second capacitive lever structure (CB) are electrically separated from one another to allow an individual addressing of the second capacitive lever structure (CB) and the second capacitive memory structure (CA) receptively (for a second cell) (Fig. 6; [0058]).  

    PNG
    media_image7.png
    347
    614
    media_image7.png
    Greyscale

Regarding claim 11, Ishiwara discloses, Memory cell arrangement according to claim 1, wherein the first capacitive memory structure (CA of first cell) comprises a remanent-polarizable layer; and wherein the second capacitive memory structure (CA of second cell) comprises a remanent-polarizable layer (Fig. 1A; [0037]).  
Regarding claim 12, Ishiwara discloses, Memory cell arrangement according to claim 1, wherein the first capacitive lever structure (CB of first cell) comprises a remanent-polarizable layer; and wherein the second capacitive lever structure (CB of second cell) comprises a remanent-polarizable layer (Fig. 1A; [0037]).  
Regarding claim 13, the combination of Ishiwara and Ho discloses, Memory cell arrangement according to claim 1, wherein the first capacitive lever structure (500; capacitor structure) comprises a dielectric layer (520) that is not remanently polarizable (Fig. 1O; [0044] – [0045]; Ho Reference); and 
wherein the second capacitive lever structure (500 for another cell) comprises a dielectric layer (520) that is not remanently polarizable (Fig. 1O; [0044] – [0045]; Ho Reference).  
Note: Ho teaches capacitor comprising a dielectric layer that is not remanently polarizable. Thus, Ho teaches the limitation. Furthermore, the examiner notes that in Specification para. [00175], the applicant stated that each of the capacitive lever structures 600L (1, 2, 3) may include a dielectric layer, e.g., a spontaneously polarizable layer, a non-spontaneously polarizable layer, a remanent- polarizable layer, or a non-remanent-polarizable layer. Thus, a dielectric layer not being remanently polarizable is not very critical for the invention since both remanent and non-remanent polarizable dielectric were used in the invention.


    PNG
    media_image4.png
    656
    425
    media_image4.png
    Greyscale

Regarding claim 14, Ishiwara discloses, Memory cell arrangement according to claim 1, wherein the first capacitive lever structure (CB) comprises a first functional layer portion (66, right half; Fig. 6; [0058]); 
wherein the first capacitive memory structure (CA) comprises a second functional layer portion (66, left half; Fig. 6; [0058]); 74[P 79570 US] 
wherein the second capacitive lever structure (duplicate of CB) comprises a third functional layer portion (66, right half; for another cell) 
wherein the second capacitive memory structure (duplicate of CA) comprises a fourth functional layer portion (66, left half; for another cell); 
wherein the first functional layer portion, the second functional layer portion, the third functional layer portion, and the fourth functional layer portion are portions of a single functional layer (66; ferroelectric film) (Fig. 6; [0058]).  
Note: Since ferroelectric layer 66 of a memory cell array is usually processed at the same time as a single dielectric layer in order to reduce manufacturing steps and cost, therefore, all these four portions of the functional layer must be portions of a single functional layer.

    PNG
    media_image7.png
    347
    614
    media_image7.png
    Greyscale

Regarding claim 15, Ishiwara discloses, Memory cell arrangement according to claim 14, wherein the single functional layer (66; Fig. 6) is configured such that the first functional layer portion and the third functional layer portion each comprises at least one of a dielectric material that is not remanently and/or spontaneously polarizable, a dielectric material that is remanently polarizable, and/or a dielectric material that is spontaneously polarizable ([0037]); and 
wherein the single functional layer (66; Fig. 6) is configured such that the second functional layer portion and the fourth functional layer portion each comprises at least one of a dielectric material that is remanently and/or spontaneously polarizable (Fig. 1A; [0037]).
Note: Ishiwara teaches in para. [0037] that the ferroelectric capacitors CA and CB are remanently polarizable. Thus, Ishiwara teaches the limitation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiwara and Ho as applied to claim 4, and further in view of US 6,251,720 B1 (Thakur).
Regarding claim 5, the combination of Ishiwara and Ho fails to teach explicitly, Memory cell arrangement according to claim 4, wherein the memory structure region is disposed over the source diffusion.  
However, in analogous art, Thakur discloses, Memory cell arrangement according to claim 4, wherein the memory structure region (100; capacitor memory cell) is disposed over the source diffusion (108; source/drain diffusion region) (Fig. 1A; col. 7, lines 19-34).  
	Note: Since 108 is used as both source and drain diffusion, it can be considered that Thakur teaches the limitation.

    PNG
    media_image8.png
    432
    687
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ishiwara, Ho and Thakur before him/her, to modify the teachings of a ferroelectric memory device as taught by Ishiwara and to include the teachings of memory structure region disposed over the source/drain diffusion as taught by Thakur since in MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, the memory cell can be placed over either source, drain or substrate. Placing the memory cell over the source/drain diffusion would be obvious to try. Absent this important teaching in Ishiwara, a person with ordinary skill in the art would be motivated to reach out to Thakur while forming a ferroelectric memory device of Ishiwara. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 8, the closest prior art, US 2002/0012264 A1 (Ishiwara), in combination with US 2021/0082801 A1 (Ho) and US 6,251,720 B1 (Thakur), fails to disclose, “Memory cell arrangement according to claim 7, wherein the first single electrode layer extends from the memory structure region into the recess that corresponds to the first capacitive lever structure; wherein the second single electrode layer extends from the memory structure region into the recess that corresponds to the second capacitive lever structure; and wherein the first single electrode layer is electrically separated from the second single electrode layer to allow an individual addressing of the first memory cell and the second memory cell receptively”, in combination with the additionally claimed features, as are claimed by the Applicant.  

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2021/0375867 A1 (Chiang) - A memory device is disclosed including a plurality of memory cells. A first memory cell of the plurality of memory cells includes a first write transistor includes a first write gate, a first write source, and a first write drain. A first read transistor includes first read gate, a first read source, a first read drain, and a first body region separating the first read source from the first read drain. The first read source is coupled to the first write source. A first capacitor has a first upper capacitor plate coupled to the first write drain and a first lower capacitor plate coupled to the first body region of the first read transistor.
2. US 2019/0130956 A1 (Muller) – A memory cell is disclosed including a field-effect transistor structure comprising a channel region and a gate structure disposed at the channel region, the gate structure comprising a gate electrode structure and a gate isolation structure disposed between the gate electrode structure and the channel region; and a memory structure comprising a first electrode structure, a second electrode structure, and at least one remanent-polarizable layer disposed between the first electrode structure and the second electrode structure; wherein the first electrode structure of the memory structure is electrically conductively connected to the gate electrode structure of the field-effect transistor structure.
3. US 2002/0089877 A1 (Yi) - A flash memory cell array is disclosed in which problems related to over-erasing and disturbance are overcome and a cell area per bit is small to obtain high reliability and high packing density. In a flash memory cell array which includes a plurality of flash memory cells arranged in a matrix form, each of the cells including a selection transistor and a memory transistor serially connected with each other. 
4. US 5,559,733 A (McMillan) - A ferroelectric memory is disclosed including a constant voltage source, a capacitor having first and second electrodes, and a transistor having a gate. A switch alternately connects the gate of the transistor to the first electrode and the constant voltage source. In another embodiment, there are two ferroelectric transistors, and the first electrode of each capacitor is connected both to the gate of the transistor and to a voltage source external of the memory.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/25/2022